DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/14/2022 has been entered. Claims 1-3, 5-11, and 13 remain pending in the application. Applicant’s Amendments to the Claims have overcome each and every Claim Objection previously set forth in the Non-Final Office Action mailed 10/25/2021. 

Claim Objections
As noted above the claim objection previously set forth have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3, 5-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paez (Paez, Pedro Pablo Perez. Development of a load-based method of test for light commercial unitary HVAC. Diss. Oklahoma State University, 2015.), in view of McLean et al. (U.S. Publication No. 2010/0106674), Fairey et al. (Fairey, Philip, et al. "Climatic Impacts on Heating Seasonal Performance Factor (HSPF) and Seasonal Energy Efficiency Ratio (SEER) for Air-Source Heat Pumps." ASHRAE Transactions 110.2 (2004).), and Khalafi (U.S. Publication No. 2011/0062246).

Regarding claim 1, (Currently Amended) Paez teaches:
A control device that evaluates performance of an air conditioner based on climate simulation (See Abstract, Page iv; and Section: 4.1.2.6, Page 39. Load-based testing. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber.), comprising: 
a database unit configured to store data on climate including temperature and humidity collected in an area that is distinguished geographically or administratively for a certain time period (See Chapter V, Page 48; Table 4; and Section B, Page 58. The climate zones used for the simulations were zone 4C – Salem, OR and zone 3A – Memphis, TN. TMY3 climate zone data for Salem, OR, which is representative for climate zone 4C (that is, marine climate zone). TMY3 stands for Typical Meteorological Year data sets derived from the 1991-2005 National Solar Radiation Data Base (NSRDB) update (Wilcox and Marion 2008).); 
a load calculating unit configured to calculate load to be supplied to one or more sub-chamber of a plurality of sub-chambers (See Figure 1 and Page 26: outdoor room and indoor room.) that will simulate climate of a selected region (See Chapter V, Page 48; Section 4.1, Page 26; and Section 5.4, Page 56. Psychrometric Chamber. The specified sensible and latent loads were obtained from simulations and they were based on ASHRAE Standard 90.1 of typical building requirements. Pacific Northwest National Laboratory (PNNL) collaborated in this project by providing prototype simulations for a small office building that were used for estimating the cooling and heating loads. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.); 
a heat-source control unit configured to control heat sources to supply cool air or cool water or hot air or hot water to the sub-chamber on the basis of the calculated load (See Section 4.1, Pages 26-27; Section 5.1, Page 49; and Section 5.4, Page 56. The chamber is able to reproduce thermal loads of up to 20 tons of refrigeration. Chilled water circulates inside the cooling coils, shown in Figure 2. Electric resistance heaters, fans on each one of the conditioning loops and the code tester fan were the major contributors to the sensible load. PNNL simulations were used to determine the loads to be set in the psychometric chamber indoor room for the other outdoor temperatures.); 
(See Table 3; Figure 8; Figure 9; and Section 4.2.1, Page 42. Roof Top Unit (RTU). Java-based Controller.); 
a sub-chamber communication unit configured to receive information on temperature and humidity of the one or more sub-chamber (See Figure 7; and Section 4.1.2.6, Page 39. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber. Humidity probes; and thermocouples.); and 
a central control unit configured to calculate energy consumption of the air conditioner on the basis of results received by the sub-chamber communication unit (See Table 8, Figure 28; Figure 44; Section: 2.2, Page 8; Section 4.1.2.5, Page 38; Section 6.1. Page 104; and Section: 6.3.4, Page 110. Outdoor air enthalpy method: Method that measures dry bulb and wet bulb temperatures of the outdoor room, the mass flow rate of the air passing through the condenser and the energy consumption of the unit being tested. Table 8 shows all the measured and calculated variables required for each load-based test. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).), 
wherein the control device is configured to receive input of information on climate of a specific country or specific city (See Chapter V, Page 48; Table 4; and Section B, Page 58. The climate zones used for the simulations were zone 4C – Salem, OR and zone 3A – Memphis, TN. TMY3 climate zone data for Salem, OR, which is representative for climate zone 4C (that is, marine climate zone).), a type of building in which an air conditioner is disposed (See Chapter 5.4, Page 56. Small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.), a number of occupants in a space (See Page 60: The data showed that 31 people occupied the office.), and an operation schedule (See Figure 16 and Page 60: the data showed that 31 people occupied the office during 8am to 5pm.), and 
wherein the load is supplied based on a variety of external conditions including a spatial property of a building (See Figure 14 and Page 58, Section B. The occupied total cooling loads were selected for a small office space of approximately 5500 ft2 (511 m2) floor area.), an indoor temperature of which is controlled in the one or more sub-chamber (See Figure 13 and Page 54, Chapter 5.3. Figure 13 shows the indoor return dry bulb temperature vs. time in the three periods explained above for tests 12 of table 4.),
wherein the plurality of sub-chambers are divided into an outdoor sub-chamber in which an outdoor unit of a product to be tested is installed, and an indoor sub-chamber in which an indoor unit of a product to be tested is installed (See Figure 1; Page 3 and Page 26: Outdoor room and Indoor room. The air conditioning system of our home, which typically consists of an outdoor “box” and an indoor assembly.), and
wherein the temperature and humidity of the sub-chamber are changed depending on operating of the air conditioner (See Page 3; Page 24, Section 3.1; Page 48-49, Chapter V; Page 54, Section 5.3; Figure 13; Pages 130-131; Page 165; and Figure 54: Besides heating and cooling, the units can provide humidity control. In addition, the boundary conditions for the RTU in the new method of tests were expected to be closer to the actual operating conditions of the RTU when it is integrated with building because outdoor temperature, outdoor humidity, and indoor thermal loads are what the RTU responds to in actual building applications. The building loads were set in the indoor room of the chamber and a target indoor return dry bulb temperature was selected as representative set point of the occupied space of the building that the chamber laboratory aimed to mimic. Then the RTU was run in the chamber and it simply reacted to these external boundary conditions as it would when it is integrated in a building in order to continue to provide the desired indoor environmental room temperature. Consequently, the indoor room temperature (which was measured at the return air temperature location of the RTU) continuously varied in time and gradually changed between the minimum and maximum temperature limits of the thermostat set points.), and
the central control unit (See Figure 9; Figure 9; Page 42-43, section 4.2.1: Java-based controller.) generates temperature change for a first N minutes (See Section 3.1, Page 23; Figure 13; Table 12: Testing time (and recording start time and recording period).) and generates operation of the air conditioner at the climate of a selected region (See Chapter V, Page 48; Table 4; and Section B, Page 58. The climate zones used for the simulations were zone 4C – Salem, OR and zone 3A – Memphis, TN. TMY3 climate zone data for Salem, OR, which is representative for climate zone 4C (that is, marine climate zone).).
Paez is silent as to the language of:
wherein the load is supplied based on a variety of external conditions including interior materials of a building, and a height of a building,

wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Mclean teaches:
wherein the load is supplied based on a variety of external conditions including interior materials of a building (See para[0032}. Heating load. Materials information.), and a height of a building (See para[0013] and para[0032]. Building information modeling (BIM)-importing geometry). Building form information.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez  wherein the load is supplied based on a variety of external conditions including interior materials of a building such as that of Mclean. Paez and Mclean are analogous to the instant application, as all of the references are directed to the same filed of endeavor of modeling building loads. Mclean teaches, “The materials data is used for comparing options, optimizing design decisions, and reviewing lifecycle issues” (See para[0027]). One of ordinary skill would have been motivated to modify Paez, because applying the known technique of 
Mclean is silent as to the language of:
wherein the central control unit is configured to select two or more cities with a similar climate on the basis of the data on climate and configured to allocate the two or more cities to each of the one or more sub-chamber for supplying the cool air or cool water or hot air or hot water which is supplied by the heat sources, and
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Fairey teaches:
wherein the central control unit is configured to select two or more cities with a similar climate on the basis of the data on climate and configured to allocate the two or more cities to each of the one or more sub-chamber for supplying the cool air or cool water or hot air or hot water which is supplied by the heat sources (See Table 1; Section: Climatic Data and Prototypical Buildings, Page 182-183; and Figure 5. To address the variations of climate in the U.S., a total of 15 climate locations were simulated. The locations chosen were based on a cluster analysis of North American climates. A prototype building was created for the 15 climate locations with simulations run using TMY2 meteorological data (Marion and Urban 1995).).
(See Section: Climatic Data and Prototypical Buildings, Page 182). One of ordinary skill would have been motivated to modify Paez, because simulating cities with similar climate would help to address variations of climate, as recognized by Fairey.
Fairey is silent as to the language of:
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Khalafi teaches:
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the hot water of the heat sources (See Figure 3 and para[0003] and para[0006]: hot water entering the first room in the circuit is hotter than the hot water entering the last room in the circuit due to loss of heat as the water travels from room to room.).
(See para[0003]). One of ordinary skill would have been motivated to modify Paez, because it was well known at the time of filing that as the hot water of a heat source passes from room to room the heat source loses heat, resulting in the first room having the highest temperature, as recognized by Khalafi.

Regarding claim 2, (Previously Presented) Paez teaches,
The control device of claim 1, 
wherein the central control unit is configured to confirm whether the load having been supplied to the one or more sub-chamber corresponds to the climate of the selected region and configured to generate a load that will be additionally supplied to the one or more sub-chamber (See Section: 4.1.1, Page 27. The power to the heaters is controlled by a PID control algorithm that matches the room dry bulb temperature to the reference set point. The electric heaters and steam generator allow for quicker adjustments of the load in order to maintain process conditions close to the set points.).

Regarding claim 3, (Previously Presented) Paez teaches:
The control device of claim 1, 
wherein the load calculating unit is configured to calculate the load based on periods which are set in advance such that the load is continuously supplied to the one or more sub-chamber in response to the climate over a certain time period in the region, the heat-source control unit is configured to control heat sources such that the load having been calculated by the load calculating unit is supplied to the one or more sub-chamber on the basis of the periods which are set in advance, and the central control unit is configured to calculate energy consumption per hour of the air conditioner over the certain time period (See Section: 2.3, Page 11; Table 12; Figure 14; Figure 15; Figure 16; Figure 17; Section 5.4, Page 56; Section 6.3.4, Page 110. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).).

Regarding claim 5, (Previously Presented) Paez teaches:

wherein the central control unit is configured to generate data on schedules, in which loads having been calculated by the load calculating unit are arranged according to time, the one or more sub-chamber communication unit is configured to receive information on the load having been supplied to the one or more sub-chamber, when a difference between the load having been supplied to the one or more sub-chamber and the load having been generated from data on schedules of the selected region is at a certain level or above, the central control unit is configured to instruct the heat-source control unit to optionally supply cool air or hot air to the one or more sub-chamber so as to reduce the difference (See Figure 14; Figure 17; Section 5.5.2, Page 86; Section 5.5.4, Page 89; and Table 12. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.) (Examiner Note: Table 12, shows what loads where input into the testing chamber and for how long the loads where input.).

Regarding claim 6, (Previously Presented) Paez teaches:
The control device of claim 1, 
wherein the central control unit is configured to calculate the load, using annual data on climate of a region to be applied to the one or more sub-chamber (See Section. 5.4, Page 56. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.), 
(See Section 2.3, Page 11. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions.), and
select a representative day on the basis of the categorized annual data on climate (See Section B, Page 58. Six outdoor dry bulb temperatures ranging from 57°F (13.9°C) to 105°F (40.6°C) were selected for testing the RTU at different outdoor conditions that would yield six different indoor cooling loads.), 
the heat-source control unit is configured to control heat sources to supply the load that corresponds to the representative days having been selected from the categorized annual data on climate to the one or more sub-chamber (See Figure 14; Equation (3), Page 59; and Section: B, Page 59. Substituting the values of the selected outdoor dry bulb temperatures Tdb,out (obtained from TMY3 for Salem, OR and reported in table 4) in the linear regression equation (equation (3)) yielded the total cooling loads as a function of temperature.), 
the central control unit is configured to calculate energy consumption of an air conditioner in the one or more sub-chamber and configured to calculate annual energy consumption based on a proportional relationship between the load of the data on climate and the load of the representative days (See Section 2.3, Page 11. The seasonal energy efficiency ratio (SEER) is the ratio of total seasonal cooling output measured in Btu to total seasonal watt-hours of input energy. The SEER depends on outlining system capacity and power profiles over different temperature bins based on tests results. System performance at individual bins and bin hours are weighed to obtain the final number.).

Regarding claim 7, (Currently Amended) Paez teaches:
The control device of claim 1, wherein a monitoring device is provided in each of the one or more sub-chamber (See Page 28 and Page 31: Instrumentation.),
the monitoring device, comprising: 
a load supplying unit configured to deliver a heating load or a cooling load which is supplied from heat sources to a sub-chamber (See Figure 7; Section: 4.1.2.6, Page 39; Section 4.1, Pages 26-27; Section 5.1, Page 49; and Section 5.4, Page 56. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber. The chamber is able to reproduce thermal loads of up to 20 tons of refrigeration. Chilled water circulates inside the cooling coils, shown in Figure 2. Electric resistance heaters, fans on each one of the conditioning loops and the code tester fan were the major contributors to the sensible load. PNNL simulations were used to determine the loads to be set in the psychometric chamber indoor room for the other outdoor temperatures.); 
a load measuring unit placed in the sub-chamber and configured to accumulate and measure an amount of cooling load or heating load having been supplied to the sub-chamber (See Section 4.1.2.6, Page 39; and Figure 32(a). Sensors for the testing equipment currently include 256 thermocouples, 32 high accuracy RTDs, 4 relative humidity probes, 8 differential air pressure transducers.); 
a sensing unit configured to sense a temperature and humidity of the sub-chamber (See Table 1; Section 4.1.2.6, Page 39; and Figure 10. Sensors for the testing equipment currently include 256 thermocouples, 32 high accuracy RTDs, 4 relative humidity probes, 8 differential air pressure transducers.); 
a communication unit configured to receive control signals for controlling an air conditioner in the sub-chamber from the control device and transmit information on the measured amount of cooling and heating load and the sensed temperature and humidity to the control device (See Figure 9; Figure 7; and Table 8. Table 8 shows all the measured and calculated variables required for each load-based test.); and 
a storage unit configured to store data on supplied the load, information on the sensed temperature and humidity of the sub-chamber, and control signals of the air conditioner (See Table 12. Total load; Sensible Load; Total latent load; and Indoor DB and WB.), 
wherein the load is supplied based on a variety of external conditions including a spatial property of a building (See Figure 14 and Page 58, Section B. The occupied total cooling loads were selected for a small office space of approximately 5500 ft2 (511 m2) floor area.), an indoor temperature of which is controlled in the one or more sub-chamber (See Figure 13 and Page 54, Chapter 5.3. Figure 13 shows the indoor return dry bulb temperature vs. time in the three periods explained above for tests 12 of table 4.).
Paez is silent as to the language of:
wherein the load is supplied based on a variety of external conditions including interior materials of a building, and a height of a building.
Nevertheless Mclean teaches:
wherein the load is supplied based on a variety of external conditions including interior materials of a building (See para[0032}. Heating load. Materials information.), and a height of a (See para[0013] and para[0032]. Building information modeling (BIM)-importing geometry). Building form information.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez  wherein the load is supplied based on a variety of external conditions including interior materials of a building such as that of Mclean. Paez and Mclean are analogous to the instant application, as all of the references are directed to the same filed of endeavor of modeling building loads. Mclean teaches, “The materials data is used for comparing options, optimizing design decisions, and reviewing lifecycle issues” (See para[0027]). One of ordinary skill would have been motivated to modify Paez, because applying the known technique of calculating load using interior materials of a building and a height of a building would help to optimize design decisions, as recognized by Mclean.

Regarding claim 8, (Previously Presented) Paez teaches:
The control device of claim 7, 
wherein when the load having been measured by the load measuring unit is continuously the same as the load in the data stored in the storage unit, the communication unit is configured to transmit a message that says the load having been measured by the load measuring unit is the same as the load in the data stored in the storage unit, information on temperature and humidity that was stored together with data on the same load, and control signals to the control device (See Figure 13; Section 5.5.2.1, Page 86; and Section 5.5.4.2, Page 90. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances. The indoor and outdoor rooms of the chamber and the rooftop unit were operated in cooling mode until equilibrium conditions were attained but not for less than thirty minutes.).

Regarding claim 9. (Currently Amended) Paez teaches:
A method of evaluating performance of an air conditioner based on climate simulation by a control device, comprising: 
calculating a load to be supplied to one or more sub-chamber of a plurality of sub-chambers (See Figure 1 and Page 26: outdoor room and indoor room.) that simulates a climate of a selected region, using data on climate that is stored in a database unit by a load calculating unit (See Chapter V, Page 48; Section 4.1, Page 26; and Section 5.4, Page 56. Psychrometric Chamber. The specified sensible and latent loads were obtained from simulations and they were based on ASHRAE Standard 90.1 of typical building requirements. Pacific Northwest National Laboratory (PNNL) collaborated in this project by providing prototype simulations for a small office building that were used for estimating the cooling and heating loads. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.); 
controlling heat sources to supply cool air or cool water or hot air or hot water to the one or more sub-chamber on the basis of the calculated load by a heat-source control unit (See Section 4.1, Pages 26-27; Section 5.1, Page 49; and Section 5.4, Page 56. The chamber is able to reproduce thermal loads of up to 20 tons of refrigeration. Chilled water circulates inside the cooling coils, shown in Figure 2. Electric resistance heaters, fans on each one of the conditioning loops and the code tester fan were the major contributors to the sensible load. PNNL simulations were used to determine the loads to be set in the psychometric chamber indoor room for the other outdoor temperatures.); 
controlling an air conditioner in the one or more sub-chamber in response to the supply of cool air or cool water or hot air or hat water by an air-conditioner control unit (See Table 3; Figure 8; Figure 9; and Section 4.2.1, Page 42. Roof Top Unit (RTU). Java-based Controller.); 
receiving information on temperature and humidity of the one or more sub-chamber, which are changed depending on an operation of the air conditioner by a sub-chamber communication unit (See Figure 7; and Section 4.1.2.6, Page 39. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber. Humidity probes; and thermocouples.);
calculating energy consumption of the air conditioner on the basis of results received by the sub-chamber communication unit by a central control unit (See Table 8, Figure 28; Figure 44; Section: 2.2, Page 8; Section 4.1.2.5, Page 38; Section 6.1. Page 104; and Section: 6.3.4, Page 110. Outdoor air enthalpy method: Method that measures dry bulb and wet bulb temperatures of the outdoor room, the mass flow rate of the air passing through the condenser and the energy consumption of the unit being tested. Table 8 shows all the measured and calculated variables required for each load-based test. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).),
wherein the load is supplied based on a variety of external conditions including a spatial property of a building (See Figure 14 and Page 58, Section B. The occupied total cooling loads were selected for a small office space of approximately 5500 ft2 (511 m2) floor area.), an indoor temperature of which is controlled in the one or more sub-chamber (See Figure 13 and Page 54, Chapter 5.3. Figure 13 shows the indoor return dry bulb temperature vs. time in the three periods explained above for tests 12 of table 4.), and
wherein the plurality of sub-chambers are divided into an outdoor sub-chamber in which an outdoor unit of a product to be tested is installed, and an indoor sub-chamber in which an indoor unit of a product to be tested is installed (See Figure 1; Page 3 and Page 26: Outdoor room and Indoor room. The air conditioning system of our home, which typically consists of an outdoor “box” and an indoor assembly.);
generating temperature change for a first N minutes (See Section 3.1, Page 23; Figure 13; Pages 54-55, Section 5.3; and Table 12: Testing time (and recording start time and recording period).), by the central control unit (See Figure 9; Figure 9; Page 42-43, section 4.2.1: Java-based controller. Whenever the return dry bulb temperature reached those boundaries, the unit was cycled on/off according to a simulated thermostat setting sequence used in this project.); and
generating operation of the air conditioner at the climate of a selected region by the central control unit (See Chapter V, Page 48; Table 4; and Section B, Page 58. The climate zones used for the simulations were zone 4C – Salem, OR and zone 3A – Memphis, TN. TMY3 climate zone data for Salem, OR, which is representative for climate zone 4C (that is, marine climate zone).), wherein the temperature and humidity of the sub-chamber are changed depending on operation of the air conditioner (See Page 3; Page 24, Section 3.1; Page 48-49, Chapter V; Page 54, Section 5.3; Figure 13; Pages 130-131; Page 165; and Figure 54: Besides heating and cooling, the units can provide humidity control. In addition, the boundary conditions for the RTU in the new method of tests were expected to be closer to the actual operating conditions of the RTU when it is integrated with building because outdoor temperature, outdoor humidity, and indoor thermal loads are what the RTU responds to in actual building applications. The building loads were set in the indoor room of the chamber and a target indoor return dry bulb temperature was selected as representative set point of the occupied space of the building that the chamber laboratory aimed to mimic. Then the RTU was run in the chamber and it simply reacted to these external boundary conditions as it would when it is integrated in a building in order to continue to provide the desired indoor environmental room temperature. Consequently, the indoor room temperature (which was measured at the return air temperature location of the RTU) continuously varied in time and gradually changed between the minimum and maximum temperature limits of the thermostat set points.).
Paez is silent as to the language of:
wherein the load is supplied based on a variety of external conditions including interior materials of a building, and a height of a building,
selecting two or more cities with a similar climate on the basis of the data on climate and allocating the two or more cities to each of the one or more sub-chamber for supplying the 
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Mclean teaches:
wherein the load is supplied based on a variety of external conditions including interior materials of a building (See para[0032}. Heating load. Materials information.), and a height of a building (See para[0013] and para[0032]. Building information modeling (BIM)-importing geometry). Building form information.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez  wherein the load is supplied based on a variety of external conditions including interior materials of a building such as that of Mclean. Paez and Mclean are analogous to the instant application, as all of the references are directed to the same filed of endeavor of modeling building loads. Mclean teaches, “The materials data is used for comparing options, optimizing design decisions, and reviewing lifecycle issues” (See para[0027]). One of ordinary skill would have been motivated to modify Paez, because applying the known technique of calculating load using interior materials of a building and a height of a building would help to optimize design decisions, as recognized by Mclean.
Mclean is silent as to the language of:

wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Fairey teaches:
selecting two or more cities with a similar climate on the basis of the data on climate and allocating the two or more cities to each of the one or more sub-chamber for supplying the cool air or cool water or hot air or hot water supplied by the heat sources by the central control unit (See Table 1; Section: Climatic Data and Prototypical Buildings, Page 182-183; and Figure 5. To address the variations of climate in the U.S., a total of 15 climate locations were simulated. The locations chosen were based on a cluster analysis of North American climates. A prototype building was created for the 15 climate locations with simulations run using TMY2 meteorological data (Marion and Urban 1995).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez selecting two or more cities with a similar climate on the basis of the data on climate and allocating the two or more cities to each of the one or more sub-chamber for supplying the cool air or cool water or hot air or hot water supplied by the heat sources by the (See Section: Climatic Data and Prototypical Buildings, Page 182). One of ordinary skill would have been motivated to modify Paez, because simulating cities with similar climate would help to address variations of climate, as recognized by Fairey.
Fairey is silent as to the language of:
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load or a lower- temperature cooling load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the cool air or cool water or hot air or hot water of the heat sources.
Nevertheless Khalafi teaches:
wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the hot water of the heat sources (See Figure 3 and para[0003] and para[0006]: hot water entering the first room in the circuit is hotter than the hot water entering the last room in the circuit due to loss of heat as the water travels from room to room.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez wherein a sub-chamber of the plurality of sub-chambers positioned near the heat sources is set to simulate a city to be supplied with a higher-temperature heating load than other sub-chambers of the plurality of sub-chambers based on a direction of flow of the hot (See para[0003]). One of ordinary skill would have been motivated to modify Paez, because it was well known at the time of filing that as the hot water of a heat source passes from room to room the heat source loses heat, resulting in the first room having the highest temperature, as recognized by Khalafi.

Regarding claim 10, (Previously Presented) Paez teaches:
The method of claim 9, further comprising: 
confirming whether the load having been supplied to the one or more sub-chamber corresponds to the climate of the selected region by the central control unit (See Section: 4.1.1, Page 27. The power to the heaters is controlled by a PID control algorithm that matches the room dry bulb temperature to the reference set point. The electric heaters and steam generator allow for quicker adjustments of the load in order to maintain process conditions close to the set points.); and 
generating a load that will be additionally supplied to the one or more sub-chamber by the central control unit (See Figure 14; Section 5.5.2, Page 86; Section 5.5.4, Page 89; and Table 12. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.).

Regarding claim 11, (Previously Presented) Paez teaches:
The method of claim 9, comprising: 
calculating the load based on periods which are set in advance such that the load is continuously supplied to the one or more sub-chamber in response to the climate over a certain time period in the region by the load calculating unit (See Section: 2.3, Page 11; Table 12; Figure 14; Figure 15; Figure 16; Figure 17. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions.); 
controlling heat sources by the heat-source control unit such that the load having been calculated by the load calculating unit is supplied to the one or more sub-chamber on the basis of the periods which are set in advance (See Section 5.4, Page 56; and Section 5.5.4.2, Page 90. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads. The cooling coils of the indoor room were closed so the equipment under testing directly controlled the sensible and latent loads from this point forward.); and 
calculating energy consumption per hour of the air conditioner over the certain time period by the central control unit (See Section 6.3.4, Page 110; and Figure 28 – Figure 29. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW). COP vs. Outdoor Dry Bulb Temperature.) (Examiner note: the temperatures shown in Figures 28 and 29 represent different time periods).

Regarding claim 13, (Previously Presented) Paez teaches:
The method of claim 9, comprising: 
generating data on schedules, in which loads having been calculated by the load calculating unit are accumulated according to time by the central control unit (See Table 12) (Examiner Note: Table 12, shows what loads where input into the testing chamber and for how long the loads where input.); 
receiving information on the load having been supplied to the one or more sub-chamber by the sub-chamber communication unit (See Figure 7; and Section 4.1.2.6, Page 39. The custom-built LabVIEW interface shows the status of the equipment and the conditions of the process air in real time (see figure 7).); and 
when a difference between the load having been supplied to the one or more sub-chamber and a load having been generated from data on schedules of the selected region is at a certain level or above, instructing the heat-source control unit to optionally supply cool air or hot air to the one or more sub-chamber so as to reduce the difference by the central control unit (See Figure 14; Figure 17; Section 4.1.2.6, Page 39; Section 5.5.2, Page 86; and Section 5.5.4, Page 89. Parameters are adjusted automatically using 192 analog outputs that control different components within the conditioning loops. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.).

Response to Arguments
Applicant’s arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Applicant argues: Paez, McLean, Fairey, and Khalafi, taken alone or in combination, do not disclose or suggest at least such claimed features of independent claims 1 and 9. Moreover, Paez, McLean, Fairey, and Khalafi, taken alone or in combination, do not disclose or suggest at least such claimed features of independent claims 1 and 9 in combination with the other claimed features.
Applicant’s arguments with respect to the rejection of the amended claim(s) 1 and 9 under 35 USC 103 have been considered but are not persuasive. As described in further detail under the 35 USC 103 rejection above, Paez in view of Mclean, Fairey and Khalafi teach each and every new limitation of the amended claims 1 and 9. 
Applicant argues: Dependent claims 2-3, 5-8, 10-11, and 13 are allowable over Paez and McLean and/or Fairey at least for the reasons discussed above with respect to independent claims 1 and 9, from which they respectively depend, as well as for their added features.
Applicant’s arguments with respect to the rejection or claim(s) 2-3, 5-8, 10-11, and 13 under 35 USC 103 have been considered but are not persuasive, because the independent claims 1 and 9 are rejected under 35 USC 103. Further as described in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863